831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sanford J. BERGER, (87-3206) Plaintiff-Appellant,v.Hon. Herbert R. WHITING, Cuyahoga County Court of CommonPleas, Division of Domestic Relations;  Bertine Berger;Anthony J. Celebrezze, Jr., Attorney General, State of Ohio;William French Smith, Attorney General of the UnitedStates, Defendants-Appellees.James MIKLICH, (87-3292) Plaintiff-Appellant,v.Hon. Lesley Brooks WELLS;  Bernice J. Miklich;  Anthony J.Celebrezze, Jr., Attorney General, Defendants-Appellees.
Nos. 87-3206, 87-3292.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1987.

1
Before LIVELY, Chief Judge, WELLFORD, Circuit Judge, and McRAE, Senior District Judge.*

ORDER

2
In these consolidated appeals plaintiffs seek review of two orders of the district court which dismissed their civil rights actions filed pursuant to 42 U.S.C. Sec. 1983.  Upon consideration of the records and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the district court's memorandum opinion, its final order in case no. 87-3206, entered February 2, 1987, is hereby affirmed.  Furthermore, in case No. 87-3292, the final order entered February 25, 1987, is hereby affirmed for the reasons stated in the district court's memorandum opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Senior U.S. District Judge for the Western District of Tennessee, sitting by designation